Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 7/14/2022, and is a Final Office Action. Claims 1, 4-7, 10-12, 20-23 are pending in the application. 



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10-12, 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 category eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: determining that a user is a customer of a financial institution by identifying a computer application for a financial institution that is installed on the user electronic device/ providing an interface to a financial institution backend for the financial institution, wherein the merchant application facilitates a purchase transaction initiated by a user of the merchant application for a good or service offered by the merchant/prompting the user to enter authentication information, wherein the authentication information authenticates the user as owner of an account maintained, receiving the authentication information from the user of the merchant application/sending an authorization request initiated by the user of the merchant application/the request includes an identifier of the merchant and a type of information that the financial institution is authorized to share/the type of information that the financial institution is authorized to share is based on a selection of the user of the merchant application/the type of information that the financial institution is authorized to share includes user personal data/receiving the personal information of the user/generating a merchant loyalty account for the user based on the user personal data received, wherein the account includes an account identifier, wherein the account identifier uniquely identifies the merchant loyalty account for the user/providing merchant loyalty account information to the financial institution backend. The Application’s Title - “System and Method for facilitating payments and reward tracking” as well as the Applicant’s Specification further describe the context of the claimed invention as pertaining to the commercial interaction realm and that the claimed invention, when implemented, seeks to at best provide a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a user electronic device (including a processor)/merchant computer application/a financial institution backend interface, embedded within the merchant application/server/financial institution server that is in communication with the backend interface, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 7 is directed to a method, thus meeting the Step 1 eligibility criterion; it recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving authentication information that authenticates the user as owner of an account maintained by the financial institution backend, wherein the application determines that a user is a customer of a financial institution by identifying a computer application for a financial institution that is installed on the user device and facilitates a purchase transaction initiated by a user of the merchant application for a good or service offered by the merchant/receiving, after authenticating the user based on the authentication information , an authorization request initiated by the user of the merchant computer application/the authorization request includes an identifier of the merchant and a type of information that the financial institution is authorized to share/the type of information that the financial institution is authorized to share is based on a selection of the user of the merchant application/the type of information that the financial institution is authorized to share includes personal information of the user/providing the personal information of the user/receiving a merchant loyalty account identifier for a merchant loyalty account of the user/receiving merchant loyalty account activity for the merchant loyalty account/matching the merchant loyalty account activity with a transaction conducted with a financial instrument issued by the financial institution/communicating an offer to the user, wherein the offer is based on the matched merchant loyalty account activity and the transaction. The Applicant’s Title and Spec. further describe the context of the claimed invention as pertaining to the commercial interaction realm, and that the claimed invention, when implemented, seeks to at best address a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. This judicial exception is not integrated into a practical application. Claim 7 includes the additional limitations of a financial institution backend/interface embedded with a merchant application/user electronic device/a server, which represent generic computing elements. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Remaining dependent claims 4-6, 10-12, 20-23 further narrow the abstract ideas of the independent claims themselves. The claims include the additional limitation of collecting device fingerprint information, which does no more than apply the use of the judicial exception to a technological environment/field of use. The additional element does not integrate the judicial exception into a practical application, no does it represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  




The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 4-7, 10-12, 20-23.





Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Applicant points to the Spec, para 64: the claimed feature of “determining, by a merchant computer application executed by a computer processor on a user electronic device, that a user is a customer of a financial institution by identifying a computer application for a financial institution that is installed on the user electronic device.”
					By identifying a computer application for a financial institution that is installed on the user device, the merchant computer application can determine that the user is a customer of the financial institution. This improves the operation of the user device by only determining that the user is a customer of the financial institution before providing the interface to the financial institution backend. This prevents unnecessary attempts to contact the financial institution backend of the user is not a customer of the financial institution, thereby saving bandwidth. This additional element integrates the alleged abstract idea into a practical application and also recites significantly more than the alleged abstract idea.
Examiner respectfully disagrees that the Claim 1 claimed limitations (including the limitation above to which Applicant refers to) integrate the alleged abstract idea into a practical application and also recite significantly more than the alleged abstract idea. The claimed limitation of “determining, by a merchant computer application executed by a computer processor on a user electronic device, that a user is a customer of a financial institution by identifying a computer application for a financial institution that is installed on the user electronic device” recites an abstract idea: it does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. The computing elements used to implement the claimed limitation and claim 1 represent generic computing elements, as noted in the Office Action above. Examiner respectfully disagrees that the functioning of the computing device is improved by implemented the claimed limitation above; the claimed limitation itself recites an abstract idea. There is no technical evidence/technical support in the Applicant’s Spec., including para 64, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field;  as the Applicant describes in the Spec., the claimed invention, when implemented, seeks to at best optimize a business practice/goal:  “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/22/2022